EXHIBIT 99.2 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Pool Principal Balance representing the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. Mortgage Loan Programs for the Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 10-Year Fixed 15 1,464,417 0.15 97,628 8.935 119.62 587 71.0 15-Year Fixed 150 19,223,663 1.92 128,158 8.009 179.57 598 71.2 15-Year Fixed – Credit Comeback 13 1,127,190 0.11 86,707 9.927 179.74 592 74.2 20-Year Fixed 77 12,683,368 1.27 164,719 7.881 239.61 603 72.5 25-Year Fixed 19 2,380,595 0.24 125,294 8.309 298.10 596 80.3 30-Year Fixed 3,932 652,004,696 65.20 165,820 8.194 359.49 602 76.9 30-Year Fixed – Credit Comeback 297 44,302,345 4.43 149,166 8.987 359.58 582 78.0 40-Year Fixed 796 178,729,249 17.87 224,534 7.756 479.53 604 76.8 40-Year Fixed – Credit Comeback 41 7,872,122 0.79 192,003 8.839 479.75 592 77.1 30-Year Fixed – 120-month Interest Only 1 180,000 0.02 180,000 9.500 358.00 572 60.0 30-Year Fixed – 60-month Interest Only 250 63,909,443 6.39 255,638 7.365 359.46 643 78.8 40-Year Fixed – 60-month Interest Only 1 370,600 0.04 370,600 7.375 480.00 637 85.0 30/10-Year Fixed Balloon 1 131,250 0.01 131,250 11.500 119.00 705 99.6 30/15-Year Fixed Balloon 6 1,254,906 0.13 209,151 9.249 178.72 615 81.3 40/30-Year Fixed Balloon 65 14,377,673 1.44 221,195 7.923 359.26 601 76.1 Total 5,664 1,000,011,517 100.00 Original Terms to Stated Maturity for the Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Fixed 120 16 1,595,667 0.16 99,729 9.146 119.57 596 73.4 Fixed 180 169 21,605,759 2.16 127,845 8.181 179.53 598 71.9 Fixed 240 77 12,683,368 1.27 164,719 7.881 239.61 603 72.5 Fixed 300 19 2,380,595 0.24 125,294 8.309 298.10 596 80.3 Fixed 360 4,545 774,774,157 77.48 170,467 8.166 359.49 605 77.1 Fixed 480 838 186,971,971 18.70 223,117 7.800 479.54 604 76.9 Total 5,664 1,000,011,517 100.00 Mortgage Loan Principal Balances for the Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 – 50,000.00 48 2,282,627 0.23 47,555 10.175 325.07 589 63.9 50,000.01 – 75,000.00 486 30,944,230 3.09 63,671 9.895 351.81 587 76.5 75,000.01 – 100,000.00 859 75,757,414 7.58 88,193 8.945 357.36 596 77.5 100,000.01 – 150,000.00 1,623 200,912,047 20.09 123,791 8.561 365.52 599 78.6 150,000.01 – 200,000.00 1,026 178,650,090 17.86 174,123 8.225 373.88 598 77.1 200,000.01 – 250,000.00 588 131,447,104 13.14 223,549 7.966 377.54 604 76.1 250,000.01 – 300,000.00 361 98,939,356 9.89 274,070 7.846 383.26 603 75.1 300,000.01 – 350,000.00 254 82,279,642 8.23 323,936 7.632 388.42 607 77.1 350,000.01 – 400,000.00 118 43,991,902 4.40 372,813 7.617 394.21 609 75.8 400,000.01 – 450,000.00 94 39,588,152 3.96 421,151 7.209 393.65 615 76.4 450,000.01 – 500,000.00 85 40,814,120 4.08 480,166 7.304 387.31 623 76.6 500,000.01 – 550,000.00 40 21,034,446 2.10 525,861 7.558 378.09 614 76.6 550,000.01 – 600,000.00 35 20,165,088 2.02 576,145 6.890 390.53 627 77.6 600,000.01 – 650,000.00 14 8,767,890 0.88 626,278 6.994 402.28 638 80.1 650,000.01 – 700,000.00 11 7,487,999 0.75 680,727 6.693 392.21 652 74.1 700,000.01 – 750,000.00 11 7,960,068 0.80 723,643 7.277 391.81 628 82.8 750,000.01 – 800,000.00 6 4,631,300 0.46 771,883 7.175 378.54 636 72.4 800,000.01 – 850,000.00 1 837,620 0.08 837,620 6.375 479.00 592 63.2 850,000.01 – 900,000.00 3 2,620,222 0.26 873,407 7.256 359.67 626 60.6 Greater than 900,000.00 1 900,200 0.09 900,200 5.875 359.00 724 75.3 Total 5,664 1,000,011,517 100.00 2 State Distribution of the Mortgaged Properties for the Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 90 10,067,824 1.01 111,865 8.866 348.61 603 83.2 Alaska 15 2,869,053 0.29 191,270 8.083 377.38 622 81.0 Arizona 158 28,616,406 2.86 181,116 7.984 382.85 608 77.5 Arkansas 26 2,781,134 0.28 106,967 8.695 348.07 597 79.3 California 556 167,500,976 16.75 301,261 7.143 393.40 613 72.0 Colorado 78 13,311,005 1.33 170,654 7.945 379.33 612 82.1 Connecticut 64 12,685,379 1.27 198,209 8.144 378.61 599 74.2 Delaware 15 2,333,751 0.23 155,583 8.438 381.71 608 77.8 District of Columbia 20 5,710,921 0.57 285,546 7.840 389.47 591 69.6 Florida 705 117,741,193 11.77 167,009 8.084 378.33 600 74.2 Georgia 260 37,496,711 3.75 144,218 8.919 367.82 604 83.8 Hawaii 31 10,380,966 1.04 334,870 6.974 397.65 629 67.7 Idaho 36 5,699,937 0.57 158,332 7.774 393.42 608 80.3 Illinois 144 23,882,330 2.39 165,850 8.841 360.37 591 81.3 Indiana 72 7,814,605 0.78 108,536 9.183 357.63 600 84.6 Iowa 43 4,314,358 0.43 100,334 9.003 356.77 598 81.0 Kansas 29 3,647,741 0.36 125,784 9.840 355.64 600 87.6 Kentucky 42 5,087,248 0.51 121,125 9.048 355.26 594 82.6 Louisiana 97 11,880,587 1.19 122,480 8.878 346.33 601 82.3 Maine 32 4,702,599 0.47 146,956 8.131 361.04 588 78.4 Maryland 175 39,364,383 3.94 224,939 8.005 394.08 599 77.1 Massachusetts 101 23,693,360 2.37 234,588 7.744 372.97 609 71.1 Michigan 116 13,964,870 1.40 120,387 9.398 368.23 601 83.8 Minnesota 45 7,921,703 0.79 176,038 8.085 383.00 597 76.4 Mississippi 71 7,521,364 0.75 105,935 8.901 367.00 597 82.9 Missouri 116 13,213,017 1.32 113,905 8.710 364.13 594 83.5 Montana 16 2,948,450 0.29 184,278 8.670 374.36 606 79.6 Nebraska 14 1,860,921 0.19 132,923 8.568 388.41 589 84.0 Nevada 55 12,542,915 1.25 228,053 7.797 401.46 609 77.0 New Hampshire 22 3,746,711 0.37 170,305 7.698 374.88 619 75.3 New Jersey 164 40,172,156 4.02 244,952 8.037 368.91 605 73.9 New Mexico 44 6,704,159 0.67 152,367 8.427 365.13 598 83.2 New York 253 69,293,088 6.93 273,886 7.724 386.28 594 68.7 North Carolina 146 19,356,696 1.94 132,580 9.107 356.73 599 84.5 North Dakota 2 193,639 0.02 96,819 7.976 359.54 623 87.3 Ohio 98 11,407,653 1.14 116,405 9.188 373.76 595 82.4 Oklahoma 71 7,319,288 0.73 103,089 9.027 358.87 607 85.8 Oregon 69 13,884,418 1.39 201,223 7.727 397.07 617 78.6 Pennsylvania 213 26,782,249 2.68 125,738 8.502 363.75 598 77.7 Rhode Island 25 6,130,292 0.61 245,212 8.738 375.78 609 81.6 South Carolina 66 8,715,185 0.87 132,048 8.996 369.87 598 82.2 South Dakota 5 643,953 0.06 128,791 8.880 330.87 609 87.7 Tennessee 140 16,085,385 1.61 114,896 8.780 360.33 599 82.9 Texas 680 86,373,370 8.64 127,020 8.564 353.93 603 81.2 Utah 59 10,208,593 1.02 173,027 8.129 371.76 612 81.0 Vermont 8 1,261,709 0.13 157,714 8.009 379.83 605 74.4 Virginia 168 30,837,502 3.08 183,557 7.932 382.88 598 78.7 Washington 130 28,862,445 2.89 222,019 7.615 370.18 619 79.3 West Virginia 19 2,369,277 0.24 124,699 9.284 315.89 591 82.4 Wisconsin 45 5,521,907 0.55 122,709 9.214 360.56 607 83.4 Wyoming 15 2,586,133 0.26 172,409 7.648 359.26 647 76.3 Total 5,664 1,000,011,517 100.00 3 Loan-to-Value Ratios for the Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 340 56,030,407 5.60 164,795 7.485 367.08 593 41.6 50.01 – 55.00 158 29,600,224 2.96 187,343 7.366 364.85 595 52.9 55.01 – 60.00 243 43,256,767 4.33 178,011 7.598 373.30 585 57.8 60.01 – 65.00 342 67,351,763 6.74 196,935 7.488 376.28 590 63.2 65.01 – 70.00 428 78,861,733 7.89 184,256 7.862 380.54 586 68.3 70.01 – 75.00 530 99,208,801 9.92 187,186 7.940 380.33 594 73.6 75.01 – 80.00 1,303 222,152,722 22.22 170,493 8.072 374.62 611 79.2 80.01 – 85.00 739 139,757,942 13.98 189,118 8.140 378.64 602 84.1 85.01 – 90.00 937 165,967,837 16.60 177,127 8.329 380.30 620 89.2 90.01 – 95.00 419 65,486,504 6.55 156,292 8.971 370.98 615 94.5 95.01 – 100.00 225 32,336,816 3.23 143,719 9.826 366.46 628 99.7 Total 5,664 1,000,011,517 100.00 Combined Loan-to-Value Ratios(1) for the Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 335 55,442,307 5.54 165,499 7.464 367.15 593 41.5 50.01 – 55.00 157 29,445,224 2.94 187,549 7.368 364.88 595 52.8 55.01 – 60.00 239 42,496,174 4.25 177,808 7.616 372.07 585 57.7 60.01 – 65.00 343 67,601,763 6.76 197,090 7.488 376.67 589 63.1 65.01 – 70.00 428 78,652,073 7.87 183,767 7.870 380.34 585 68.3 70.01 – 75.00 506 95,413,658 9.54 188,565 7.939 380.64 591 73.5 75.01 – 80.00 949 165,299,015 16.53 174,182 8.065 374.02 597 79.0 80.01 – 85.00 741 140,447,868 14.04 189,538 8.129 378.51 603 84.0 85.01 – 90.00 942 167,284,000 16.73 177,584 8.320 380.19 620 89.1 90.01 – 95.00 431 67,384,036 6.74 156,343 8.934 371.01 616 94.0 95.01 – 100.00 593 90,545,400 9.05 152,690 8.734 373.40 641 86.7 Total 5,664 1,000,011,517 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 5.501 – 6.000 28 11,226,039 1.12 400,930 5.913 369.39 658 68.6 6.001 – 6.500 276 79,500,422 7.95 288,045 6.385 387.92 631 70.3 6.501 – 7.000 650 163,246,557 16.32 251,149 6.828 380.00 619 70.7 7.001 – 7.500 706 150,526,811 15.05 213,211 7.322 380.33 612 74.6 7.501 – 8.000 888 158,021,479 15.80 177,952 7.803 375.71 607 77.2 8.001 – 8.500 718 117,154,160 11.72 163,167 8.324 377.76 601 78.3 8.501 – 9.000 744 111,090,807 11.11 149,316 8.795 369.76 596 80.6 9.001 – 9.500 425 61,812,592 6.18 145,441 9.315 370.07 588 82.5 9.501 – 10.000 452 58,464,532 5.85 129,346 9.811 368.29 578 82.7 10.001 – 10.500 266 32,583,899 3.26 122,496 10.307 366.54 576 84.7 10.501 – 11.000 220 24,319,465 2.43 110,543 10.795 363.46 573 82.8 11.001 – 11.500 145 15,969,016 1.60 110,131 11.283 364.27 568 85.0 11.501 – 12.000 110 12,008,219 1.20 109,166 11.766 378.03 564 87.1 12.001 – 12.500 23 2,774,351 0.28 120,624 12.285 363.88 562 79.2 12.501 – 13.000 7 617,918 0.06 88,274 12.788 359.30 577 83.5 13.001 – 13.500 4 554,250 0.06 138,563 13.117 360.00 564 91.5 Greater than 14.000 2 141,000 0.01 70,500 14.378 360.00 636 85.5 Total 5,664 1,000,011,517 100.00 Types of Mortgaged Properties for the Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 4,587 786,824,452 78.68 171,534 8.098 375.49 602 76.7 Planned Unit Development 683 136,381,629 13.64 199,680 8.087 376.80 610 80.3 Two Family Home 150 32,044,876 3.20 213,633 8.054 375.50 608 72.3 Low-Rise Condominium 180 30,993,473 3.10 172,186 8.185 384.69 607 75.9 Three Family Home 27 7,303,588 0.73 270,503 7.844 384.56 617 66.0 Four Family Home 11 2,778,602 0.28 252,600 7.739 396.37 612 61.5 Manufactured Housing (1) 21 2,229,779 0.22 106,180 8.818 349.92 644 65.9 High-Rise Condominium 5 1,455,118 0.15 291,024 8.180 359.59 655 75.4 Total 5,664 1,000,011,517 100.00 (1) Treated as real property. Loan Purposes for the Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance- Cash Out 4,106 766,274,296 76.63 186,623 7.963 377.83 601 74.9 Refinance – Rate/Term 754 119,923,435 11.99 159,050 8.028 371.53 611 80.7 Purchase 804 113,813,786 11.38 141,559 9.068 368.39 619 86.3 Total 5,664 1,000,011,517 100.00 5 Occupancy Types for the Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 5,418 967,158,060 96.71 178,508 8.080 376.53 603 77.0 Investment Property 202 24,643,708 2.46 121,999 8.746 364.82 634 76.1 Second Home 44 8,209,750 0.82 186,585 8.082 346.46 633 70.7 Total 5,664 1,000,011,517 100.00 (1) Based on representations by the Mortgagors at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1 – 120 16 1,595,667 0.16 99,729 9.146 119.57 596 73.4 121 – 180 169 21,605,759 2.16 127,845 8.181 179.53 598 71.9 181 – 300 96 15,063,963 1.51 156,916 7.949 248.85 602 73.7 301 – 360 4,545 774,774,157 77.48 170,467 8.166 359.49 605 77.1 Greater than 360 838 186,971,971 18.70 223,117 7.800 479.54 604 76.9 Total 5,664 1,000,011,517 100.00 Loan Documentation Types for the Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 4,321 728,725,892 72.87 168,648 8.035 376.25 602 78.8 Stated Income 1,343 271,285,625 27.13 202,000 8.263 375.31 610 71.9 Total 5,664 1,000,011,517 100.00 6 Credit Bureau Risk Scores(1) for the Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 801 – 820 3 502,118 0.05 167,373 7.917 306.93 810 86.4 781 – 800 4 600,421 0.06 150,105 7.295 379.38 793 79.2 761 – 780 15 4,204,589 0.42 280,306 6.809 378.78 770 73.7 741 – 760 26 5,905,595 0.59 227,138 7.084 367.74 749 83.1 721 – 740 27 6,536,422 0.65 242,090 7.188 374.89 730 81.6 701 – 720 45 8,721,158 0.87 193,804 7.608 386.94 707 84.1 681 – 700 172 35,899,550 3.59 208,718 7.419 372.11 689 79.4 661 – 680 307 61,076,374 6.11 198,946 7.602 371.95 669 80.5 641 – 660 577 112,601,370 11.26 195,150 7.705 377.84 650 80.2 621 – 640 694 127,304,257 12.73 183,436 7.752 378.22 630 77.6 601 – 620 906 164,262,710 16.43 181,305 7.946 376.89 610 78.3 581 – 600 828 141,644,564 14.16 171,068 8.199 379.18 591 77.8 561 – 580 754 125,240,475 12.52 166,101 8.346 371.32 571 75.1 541 – 560 618 100,147,576 10.01 162,051 8.533 379.06 551 73.7 521 – 540 425 65,296,206 6.53 153,638 8.878 369.96 531 71.5 501 – 520 248 37,495,111 3.75 151,190 9.257 372.27 512 67.3 500 or Less 15 2,573,020 0.26 171,535 10.198 412.50 500 74.9 Total 5,664 1,000,011,517 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 4,560 807,520,096 80.75 177,088 8.031 375.78 611 78.4 A- 347 66,881,474 6.69 192,742 8.100 372.64 582 73.1 B 474 82,010,761 8.20 173,018 8.346 381.26 575 71.7 C 230 35,810,898 3.58 155,700 8.827 374.31 569 65.8 C- 21 3,103,125 0.31 147,768 9.416 356.29 553 68.6 D 32 4,685,163 0.47 146,411 8.582 396.13 549 59.4 Total 5,664 1,000,011,517 100.00 Prepayment Penalty Periods for the Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 1,610 268,180,980 26.82 166,572 8.486 366.84 600 77.9 12 267 68,673,619 6.87 257,205 7.949 385.03 596 70.8 24 268 48,932,747 4.89 182,585 8.457 363.84 602 76.9 30 4 679,277 0.07 169,819 8.134 302.44 630 91.4 36 1,215 208,522,790 20.85 171,624 8.144 373.96 606 76.6 60 2,300 405,022,104 40.50 176,097 7.795 383.17 607 77.4 Total 5,664 1,000,011,517 100.00 7 Interest Only Periods for the Mortgage Loans in the Mortgage Pool Interest Only Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 5,412 935,551,475 93.55 172,866 8.147 377.09 602 76.8 60 251 64,280,043 6.43 256,096 7.365 360.16 643 78.8 120 1 180,000 0.02 180,000 9.500 358.00 572 60.0 Total 5,664 1,000,011,517 100.00 8
